PER CURIAM.
We granted review of Baker v. State, 793 So.2d 69 (Fla. 4th DCA 2001), based upon the district court’s certification of conflict with the opinion in Lester v. State, 737 So.2d 1149 (Fla. 2d DCA 1999). See art. V, § 3(b)(4), Fla. Const. However, after further consideration, we decline to exercise our discretion to review this mat*294ter. Accordingly, the petition for review is hereby dismissed.
It is so ordered.
WELLS, PARIENTE, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.
ANSTEAD, C.J., dissents.